Citation Nr: 0301804	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for epicondylitis, right elbow.

2.  Entitlement to an initial rating in excess of 10 percent 
for epicondylitis, left elbow.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia with diffuse idiopathic skeletal 
hyperostosis (DISH) of patella and shin splint, right.

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia with DISH of patella and shin splint, 
left.

5.  Entitlement to an initial rating in excess of 10 percent 
for right wrist strain with tenosynovitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in August 1998 after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in part, granted service connection for the 
disabilities that are the subject of this appeal.  All of 
these disabilities were initially evaluated as noncompensable 
(zero percent), effective September 1, 1998.  However, the 
current 10 percent ratings were subsequently awarded pursuant 
to a July 2002 rating decision, effective September 1, 1998.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The record reflects that the veteran's elbow, knee, and 
right wrist disorders are all manifest by painful motion.

3.  Neither the veteran's service-connected right or left 
elbow disorder elbow is manifested by limitation of flexion 
of either forearm to 90 degrees or less, nor extension 
limited to 75 degrees or more.

4.  Neither the veteran's service-connected right or left 
knee disorder is manifested by flexion limited to 30 degrees 
or less, nor extension limited to 15 degrees or more, nor 
recurrent subluxation or instability.

5.  The record does not show that the veteran's service-
connected right wrist disorder is currently manifested by 
ankylosis, or impairment analogous thereto.

6.  The record does not show that the veteran's service-
connected bilateral elbow, bilateral knee, and/or right wrist 
disorder have resulted in frequent periods of hospitalization 
nor marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for epicondylitis of the right and/or left elbow are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5024, 5206, 
5207 (2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia with DISH of patella and shin 
splint of the right and/or left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).
3.  The criteria for an initial rating in excess of 10 
percent for right wrist strain with tenosynovitis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2002); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for higher disability ratings, by various 
documents such as the March 2000 Statement of the Case (SOC), 
as well as Supplemental Statements of the Case (SSOCs) 
promulgated in October 2001 and August 2002.  Accordingly, 
the veteran was aware that he needed to submit medical 
evidence showing that he satisfied this criteria.  In 
addition, the October 2001 SSOC specifically noted the 
enactment of the VCAA, while the August 2002 SSOC included a 
summary of the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the RO accorded the veteran 
several examinations in relation to this case, and he has not 
indicated that any of the service-connected disabilities 
which are the subject of this appeal have increased in 
severity since the last examination.  Further, it does not 
appear that the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's bilateral elbow, bilateral knee, and right wrist 
disorders by the April 1999 rating decision.  In essence, 
this decision noted that the service medical records showed 
treatment for problems related to all of these joints during 
active service.  Noncompensable ratings were initially 
assigned for each of these disabilities, but were 
subsequently increased to 10 percent by a July 2002 rating 
decision.  

The veteran underwent a VA general medical examination in 
January 1999.  At this examination, he reported, among other 
things, that he had continuous pain with his shins especially 
on walking or running, and increased pain on prolonged 
standing.  He also had continuous pain with his knees, for 
which he took Motrin when severe.  Nevertheless, he denied 
any buckling or falling from his knees, but reported that 
there was occasional swelling.  Regarding his right wrist, he 
reported pain on exacerbation upon utilizing the wrist.  He 
also complained of knee pain, the right greater than the 
left.  Further, he reported that the pain increased with 
lifting or grabbing objects.

On examination, he was found to be fully ambulatory without 
the use of any assisted devices.  Examination of the lower 
extremities revealed tenderness along the shaft of the 
bilateral tibias, but no abnormality of the tibias was noted.  
Flexion was to 140 degrees, while extension was to zero 
degrees.  However, there was crepitus bilaterally, as well as 
mild popping on mobilization of the patella.  Nevertheless 
there was no minuscule signs, and no effusions or laxity.

Examination of the right wrist revealed flexion to be 
approximately 80 degrees, and extension to about 70 degrees.  
However, there was mild discomfort to flexion and extension.  
There was no effusion, no synovial cysts, and no bogginess.

Bilateral elbow examination revealed full extension to zero 
degrees, full bilateral flexion, and full range of motion 
bilaterally.  There was mild tenderness to the medial 
epicondyle, but no limitation in motor strength.  '

The examiner noted that the veteran underwent multiple X-rays 
in December 1998.  Among other things, it was noted that 
bilateral tibia and fibula series of the lower extremities, 
the right wrist series, and the bilateral elbow series were 
all considered negative.  The bilateral knee series did 
reveal mild DISH involvement of the patella, but no other 
significant findings.

Based on the foregoing, the examiner's diagnoses included 
bilateral shin splints; bilateral knee condition, compatible 
with bilateral mild chondromalacia and mild DISH involvement 
of bilateral patella; right wrist, compatible with chronic 
strain of right wrist; and bilateral medial epicondylitis.

The veteran subsequently underwent a VA joints examination in 
March 2001.  Among other things, it was noted that he was in 
no apparent distress, that he was walking slowly due to back 
pain, and that there was no limping or pain with ambulation.

At the March 2001 examination, the veteran reported that his 
right elbow disorder was worse than his left; that he had 
constant right elbow pain, which was usually moderate in 
intensity, occasionally radiating into his right forearm and 
hand; increased weakness to this elbow, but no stiffness, 
heat sensation, or redness, although he noticed that his 
right elbow was unstable; that his right elbow would give out 
whenever he did some heavy lifting; that he had increased 
lack of endurance because of this joint condition; but denied 
any fatigue because of his right elbow.  He also reported 
that he took Motrin on an as needed basis for the pain, and 
that he had flare-ups of his right elbow after frequent use 
of the right arm.  Activities and conditions that made his 
right elbow pain worse included lifting more than 2 pounds, 
as well as any pulling or pushing.  However, massage to this 
area of the joint made the pain better.  He denied using any 
elbow braces and any surgeries of his right elbow.  Moreover, 
it was noted that this disorder slowed him down, but he was 
able to do his duties at home.  It affected his job as well, 
because he was a prison guard, and he was thinking of 
changing to another job because of the pain to his elbow and 
knees.  Further, he reported that his left elbow was almost 
the same as his right, the only difference was that the pain 
on the left was only intermittent; it was moderate to severe 
in intensity, and would usually last for 2 hours.

Examination of the elbows revealed no swelling, redness, or 
effusion bilaterally.  There was also no heat sensation to 
the left elbow.  Range of motion for both elbows was 145 
degrees flexion, and zero degrees extension, with no pain 
elicited.  There was some mild tenderness to deep palpation 
on the internal aspect of both elbows.  Upper extremity 
examination revealed no muscle atrophy, and no muscle 
wasting.  Further, upper extremity strength was 5/5.   
However, reflexes in the upper extremities were found to be 
2/4.  There was no apparent sensory deficit.

Regarding his knees, the veteran reported that both were the 
same in symptomatology; both had constant pain, usually 
severe in intensity; some mild weakness in the left knee; 
increased weakness and stiffness to both knees; bilateral 
instability in that he felt both were going to give out on 
him although this did not actually happen; increased fatigue 
and lack of endurance; but he denied having any locking of 
either knee.  Similar to his elbows, his treatment consisted 
of Motrin that he took on an as needed basis for pain.  He 
also reported flare-ups of his knees related to his 
activities during the day.  Moreover, he reported that 
walking and running made the pain worse, but that rest and 
elevation of both knees made it better.  Further, he reported 
that it affected his daily activities and his job the same as 
his elbows.  He reported that he used knee braces on an as 
needed basis for the pain, but denied any surgery to either 
knee.  In addition, he reported that he had increased 
crepitance to both knees whenever he was walking.  He also 
reported pain to both of his shins, which he described as a 
burning type pain, intermittent in nature, mostly related to 
activities that he had during the day, that was usually 
moderate to severe in intensity.  Nevertheless, he denied 
having any swelling or redness sensation to the skin splint 
area, but noticed having some occasional heat sensation on 
these areas too.  The shin splint pain was made worse with 
prolonged walking, going up and down stairs, and was relieved 
with elevation of the lower extremities and cold packs.

Examination revealed no obvious muscle atrophy or wasting to 
any aspect of the lower extremities.  There was some 
tenderness to deep palpation on lateral motion of both the 
right and left patella.  However, there was no obvious 
swelling or effusion seen on the left knee.  Range of motion 
for both knees was flexion to 140 degrees with no pain 
elicited.  Further, no crepitance was felt with the left knee 
movement.  Lateral collateral ligament examination was within 
normal limits for both knees.  In addition, there was 
positive drawer sign with moderate anterior displacement on 
both knees, as well as some tenderness to deep palpation on 
the anterior aspect of both knees.  The left knee was also 
found to have mild pain to deep palpation on the anterior 
aspect of the tibial area.  There was no swelling, effusion, 
or redness seen to any aspect of the bilateral lower 
extremities.  Moreover, he had good peripheral pulses in both 
ankles.  Both the patellar reflexes and ankle jerks were 
found to be 2/4.  There was no apparent sensory deficit to 
any aspect of the lower extremities.  On ambulation there was 
no gait abnormality, and he was able to walk on his heels and 
toes without any difficulty.  

In regard to his right wrist, the veteran reported that he 
was right handed; that this disorder had become progressively 
worse since service; and that he experienced intermittent 
pain, usually moderate in intensity, which lasted for 2 to 3 
hours.  He denied any weakness of the right wrist.  He did 
notice occasional very slight swelling on this joint, but 
denied any stiffness, heat sensation, or redness.  
Nevertheless, he did have mild lack of endurance because of 
this disorder.  He reported that he received no treatment for 
the right wrist disability, that it was made worse with 
constant and continuous griping with his hands and frequent 
use of it as well, while Motrin on an as needed basis and 
rest made the pain better.  Further, he denied using any 
wrist braces or any surgery.  He also reported that this 
disorder did not really affect his daily activities or his 
job.

Examination of the right wrist revealed no pain to deep 
palpation to any aspect of the wrist.  Dorsiflexion was to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  No pain was 
elicited with any of these movements.  Further, there was no 
swelling, effusion, or redness seen to the right wrist.  
It was noted that bilateral elbow, bilateral knee, and right 
wrist X-rays conducted in March 2001 were all negative.  
Additionally, it was noted that an April 2001 bone scan of 
the lower extremities revealed mild diffuse increased uptake 
in both tibial shafts.  The conclusion was a mildly abnormal 
study consistent with shin splints.

Based on the foregoing, the examiner diagnosed recurrent and 
symptomatic bilateral elbow tendinitis; moderate 
chondromalacia of bilateral knees; recurrent symptomatic mild 
shin splints; and right wrist strain, resolved.

Also on file are VA outpatient records which cover a period 
from 1999 to 2002, which reflect, in part, treatment for 
complaints of bilateral knee and elbow pain, as well as shin 
pain, on a variety of occasions.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's bilateral elbow disability 
pursuant to Diagnostic Code 5099-5024.  Similarly, the RO has 
evaluated the veteran's bilateral knee and shin disability 
pursuant to Diagnostic Code 5099-5020 and 5099-5257.  Under 
VA regulations, Diagnostic Code 5099 indicates that the 
disability has been rated by analogy to a similar disability.  
Further, Diagnostic Code 5020 applies to synovitis, while 
5024 applies to tenosynovitis.  VA regulations provide that 
the diseases evaluated under Diagnostic Codes 5013 through 
5024 (except gout) will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating.  Limitation of flexion of either forearm to 
90 degrees warrants a 20 percent rating.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent rating, limitation of flexion of the major forearm to 
55 degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating.  Limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. 4.71, Plate 
I. 

With respect to the veteran's knees, Diagnostic Code 5260 
provides for limitation of flexion of the leg.  Where flexion 
is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Regarding the veteran's right wrist disorder, Diagnostic Code 
5215 provides criteria for limitation of motion of the wrist.  
Under this Code, an evaluation of 10 percent is assigned when 
dorsiflexion is limited to 15 degrees or when palmar flexion 
is limited in line with the forearm.  That is the maximum 
schedular rating provided for limitation of wrist motion 
unless there is ankylosis.  38 C.F.R. § 4.71a.

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 
38 C.F.R. § 4.71a, Diagnostic Code 5125.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar 
flexion is 80 degrees, wrist ulnar deviation is 45 degrees 
and wrist radial deviation is 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to initial ratings in excess of 10 percent for 
epicondylitis of the right and left elbows; right and left 
chondromalacia with DISH of patella and shin splint; and 
right wrist strain.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the medical evidence, particularly the VA 
outpatient records, reflect that the service-connected 
disabilities that are the subject of this appeal are all 
manifest by painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Nevertheless, as detailed below, the objective medical 
evidence does not support a finding that any of these joints 
has the requisite functional impairment necessary for 
schedular ratings in excess of 10 percent, even when taking 
into consideration these complaints of pain.

Regarding the veteran's bilateral elbow disorder, the 
objective medical evidence does not support a finding that 
either elbow is manifest by limitation of flexion of either 
forearm to 90 degrees or less, nor extension limited to 75 
degrees or more.  In fact, the January 1999 VA general 
medical examination stated that bilateral elbow examination 
revealed full extension to zero degrees, full bilateral 
flexion, and full range of motion bilaterally.  Similarly, 
the March 2001 VA joints examination showed range of motion 
for both elbows to be 145 degrees flexion, and zero degrees 
extension, with no pain elicited, which is normal motion 
under 38 C.F.R. 4.71, Plate I.  Thus, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for either his right or left elbow 
disorder.

With respect to the veteran's bilateral knee disorder, the 
Board notes that while the veteran has complained of painful 
motion, the objective medical evidence does not show that 
either knee has flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  As indicated above, 
the veteran was found to have full range of motion of zero to 
140 degrees on the January 1999 VA general medical 
examination.  Similarly, range of motion for both knees on 
the March 2001 VA joints examination was flexion to 140 
degrees with no pain elicited.  Thus, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under 38 C.F.R. § 4.71a Diagnostic Code 
5260 or 5261 for his right and/or left knee disorder.

The record reflects that the RO also considered Diagnostic 
Code 5257 in evaluating the veteran's bilateral knee 
disorder.  However, a review of the objective medical 
evidence does not show that either knee is manifest by 
recurrent subluxation or instability.  For example, the 
January 1999 VA general medical examination found no 
miniscule signs, no effusions or laxity of either knee.  In 
addition, the March 2001 VA joints examination found the 
lateral collateral ligaments to be within normal limits for 
both knees.  More importantly, this examination found no 
swelling, effusion, or redness seen to any aspect of the 
bilateral lower extremities. 

In regard to the veteran's right wrist disorder, the Board 
has already determined that it is manifest by painful motion.  
However, as stated above, 10 percent is the maximum schedular 
rating for limited motion of the wrist under Diagnostic Code 
5215.  Thus, in the absence of ankylosis, the veteran is only 
entitled to a schedular rating of 10 percent for his right 
wrist disorder. 

There is no medical evidence that the veteran's right wrist 
is manifest by ankylosis or impairment analogous thereto.  In 
short, the medical evidence, including the January 1999 VA 
general medical examination and the March 2001 VA joints 
examination, reflects that, despite his complaints of pain, 
he still has mobility of the right wrist.  Since the veteran 
does not have complete immobility and consolidation of the 
joint in question, the Board must conclude that the veteran 
does not have immobility or ankylosis as defined in Lewis, 
supra, and an analogous rating under Diagnostic Code 5214 is 
not warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his 
epicondylitis of the right and left elbows; right and left 
chondromalacia with DISH of patella and shin splint; and 
right wrist strain.  As such, the preponderance of the 
evidence is against these claims, and they must be denied.  
In making this determination, the Board notes that it 
considered both the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, the record does not 
contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
right and/or left elbow, right and/or left knee, or his right 
wrist approximated the criteria necessary for a schedular 
rating in excess of 10 percent, even when taking into 
consideration his complaints of pain.  Simply put, in the 
absence of clinical evidence of weakness on motion, excess 
fatigability, or incoordination due to the veteran's service-
connected elbow, knee, and right wrist disorders, and with no 
objective evidence (e.g., atrophy) of additional functional 
limitation due to pain or flare-ups of pain to a degree that 
supports ratings in excess of the current 10 percent 
evaluations in effect for these disorders, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, is not 
warranted

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The RO also considered whether the veteran's service-
connected bilateral elbow, bilateral knee, and/or right wrist 
disorder warranted consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the Board concurs with the RO's determination that no such 
consideration is warranted.  There is no evidence that any of 
these disabilities has resulted in frequent periods of 
hospitalization.  In fact, the veteran reported at his March 
2001 VA joints examination that he had not had surgery for 
any of these disabilities.  Further, he reported that his 
right wrist really did not affect his daily activities or his 
job.  Granted, he reported that both his bilateral elbow and 
bilateral knee disorders caused him problems with his job as 
a prison guard, and that he was planning on seeking new 
employment.  However, the record reflects that he is 
currently employed.  Moreover, the record does not show that 
any of these disabilities have resulted in frequent absences 
from employment, reprimands, significant loss of income, etc.  
Thus, the Board finds that the veteran is adequately 
compensated by the current schedular rating, and that none of 
these disorders rises to the level of marked interference 
with employment.  Consequently, the Board concludes that none 
of these disorders presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards, and that a 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.













ORDER

Entitlement to an initial rating in excess of 10 percent for 
epicondylitis, right elbow, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
epicondylitis, left elbow, is denied.

Entitlement to an initial rating in excess of 10 percent for 
right wrist strain with tenosynovitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia with DISH of patella and shin splint, right, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia with DISH of patella and shin splint, left, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

